DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/2/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Program 2.0 [hereinafter "AFCP-2"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 3/2/2021 AFCP-2 Reply. The result(s) of the additional consideration and/or the updated search are:
The proposed amendments were reviewed. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the proposed amendments are determined to not overcome all of the rejections and objections in the most recent final Office Action.
The 3/2/2021 Reply proposes amending independent claim 1 so it further recites:
a groove extending along a periphery of the end surface of the convex portion is provided in a surface of the conductive plate,

the part of the convex portion at the position surrounded by the groove protrudes toward the surface electrode from a part of the conductive plate away from the position surrounded by the groove.
The 3/2 Reply also proposes deleting claims 4 and 5.
With respect to the Objections to the Drawings and Specification, the proposed 3/2/2021 Rely contends that the proposed amended claim 1 (and deleting claims 4 and 5) would render moot some of the objections to the Drawings and Specification. 
The 3/2/2021 Reply also traverses the remaining objection to FIGs. 2 and 3 because it would be understood in view of the explanations provided.
In response, with respect to the proposed, amended claim 1 distinguishing over the prior art, it is noted that proposed, amended independent claim 1 introduces scope(s) broader/different than earlier considered and rejected over prior art. 
Specifically, with respect to proposed, amended claim 1, it would appears to have scope broader than pending (now proposed deleted) claim 5. 
The 3/2 Reply fails to persuade why proposed, amended claim 1 would NOT be obvious over the prior art rendering obvious pending claims 4 and 5, as shown in the 12/30/2020 Final Office Action. 
Specifically, on its face, proposed amended claim 1 appears to be non-patentable, under 35 USC 103, over Hirano (or Hirano in view of Shimono), as applied to pending claim 1, further in view of PGPubs US 2009/0072367 and 2009/0194869 to Poddar and Eom, respectively, as detailed in paragraph 11 of the 12/30/2020 Final Office Action.
As to contention that the Objections to the Drawings and Specification being rendered moot in view of the proposed amendment to claim 1 and the deletion of claims 4 and 5, it is noted that the objections to FIGs. 2 and 3 and the specification, as explained in the 7/20/2020 and 12/30/2020 Office Actions, remain unresolved and therefore maintained. 
The basis of the Objections to FIGs. 2 and 3 is the factual observation that FIG. 2 fails to show a single electrode 46 (let alone plural electrodes 46), and that FIG. 3 shows a single electrode 46 but NOT plural electrodes 46. No contention otherwise would change what FIGs. 2 and 3 in fact otherwise show! 
The Objections to FIGs. 2 and 3 and to the Specification may be resolved by appropriately amending the Specification by, for example, deleting the factually incorrect disclosure regarding what FIGs. 2 and 3 show. 
Deleting pending claims 4 and 5 would render moot the 112(a) and 112(b) rejections of claims 4 and 5. 
Although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of the AFCP-2 Pilot program, the proposed amendments in the Reply under AFCP-2 do not place the application in allowable form. 
Accordingly, the proposed amendments in the 3/2/2021 Reply are not entered. 
02.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier A proposed amendment will not be entered absent persuasive reason(s) for why it should.
The 3/2/2021 Reply after the 12/30/2020 "Final Office Action" proposes amending the claims. 
Clearly, the proposed claim amendments change scope of the claims and therefore, possibly, the disclosure. 
Clearly, the proposed amendments therefore raise new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether the proposed amended claims are restrictable; 
(2) determining whether the proposed amended claims, depending from proposed amended claim 1, are restrictable from each other and from pending, rejected claims depending from pending, rejected claim 1;
(3) determining whether and how the proposed amendments introduce indefiniteness or new matter, or both;
(4) determining whether and how the proposed amended claims distinguish over the applied prior art references;
(5) determining whether and how the proposed amended claims distinguish over prior art references determined to be relevant but that were not applied; 
(6) determining whether and how the proposed amended claims distinguish over prior art references that might be determined to 
(7) preparing a new Office Action setting forth and communicating the PTO's position, including potential restrictions(s), objections, and art and non-art rejections of the proposed claims, if they were entered. 
Clearly, the proposed amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
Clearly, the proposed amendments therefore place the application in worse form for appeal.
For the above reasons, and for the reasons in paragraph 02, supra, the proposed amendments are not entered.
Status of Claims Pending as of the 12/30/2020 Office Action
03.	The rejections of, and objections to, the claims and specification/drawings in the 12/30/2020 "Office Action" are maintained. 
Response to Arguments
04.	The arguments in the 3/2/2021 "Reply" to the 12/30/2020 "Office Action" have been fully considered. These arguments however are not ripe since the proposed amendments are not entered.
Invitation to Interview Examiner
05.	If an RCE is to be filed, then an immediate, post-RCE interview might help reduce or clarify issues, which would advance post-RCE prosecution. 

(1) would grant an interview if telephonically requested with, or immediately upon, the filing of an RCE; and
(2) would allow the entry of a post-RCE supplemental amendment after such an interview, if the supplemental amendment is electronically filed BEFORE the tenth calendar day after filing the RCE. 
Examiner Called Applicant's Representative
06.	Examiner Sayadian called Mr. Gotkin on TH, 3/4/2021 and interviewed him on FR, 3/5/2021, during which interview Examiner briefly explained the basis of issuing an advisory not entering the 3/2/2021 AFCP-2 Response. 
CONCLUSION
07.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814